Max Sable,
for a considerable time previous to October 18, 1919, rented a suite of rooms on the first floor of the New Amsterdam Hotel, the bedroom having a window, opening on a court which runs back to- a public alley. It was alleged in the petition that the lock on the window became defective so that the window could not be locked and that Sable notified the manager of the hotel several times of this defect; that by reason of this defective lock, a thief entered the bedroom through the window during Sable’s absence and stole certain of his personal property to the value of $343.40. Sable alleged the relationship lof boarder and boarding house-keeper.
One Norman, with whom Sable was rooming, returned to the room late in the evening on October 18, 1919, and found the door bolted from the inside. When an entrance was effected the theft was learned.
Neither Sable nor Norman were able to testify that the window was latched and the Hotel denied that it was notified of any defect in the lock.
Judgment was rendered for Sable for $151.50 the the Cleveland Municipal Court, which judgment was affirmed by the Court of Appeals.
The Hotel Co. contends that, as the burden of proof is on Sable to show that the loss was caused by its negligence, and as there was no evidence to so prove, that the judgment was against the weight of the evidence.
It is also contended that the court erred in permitting Sable to testify as to the worth of the property by deducting 25% of the original cost, because, it is claimed, the measure of damages is the actual value of the property, and not what it would have cost to reconstruct or replace the same, with deductions for wear and tear.